Citation Nr: 1420897	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-10 879	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for the service-connected chronic rhinitis with sinusitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran served on active duty from November 2000 to November 2005.

This appeal to the Board of Veterans' Affairs (Board) arose from a March 2009 rating decision in which the RO continued the Veteran's 0 percent (noncompensable) rating for chronic rhinitis with sinusitis.  The Veteran filed a notice of disagreement (NOD) in March 2009, and the RO issued a statement of the case (SOC) in October 2009.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2009.

In September 2012, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a February 2013 supplemental SOC (SSOC), an April 2013 SSOC, and a May 2013 SSOC) and returned the matter to the Board for further appellate consideration.

In August 2013, the Board remanded the claim on appeal to the RO, via the AMC in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a March 2014 SSOC) and returned the matter to the Board for further appellate consideration.

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless, electronic claims processing system.  In addition to the VBMS file, there is also an electronic (Virtual VA) paperless claims file.  The documents contained therein are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

For reasons expressed below, this matter is, again, being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In August 2013, the Board remanded the claim on appeal,  in part. because the medical findings of record were conflicting and the medical evidence of record was deemed insufficient to evaluate the Veteran's chronic rhinitis with sinusitis  under Diagnostic Code 6522.  The Board directed that the Veteran to be afforded a VA examination in order to clarify the percentage of nasal obstruction prior to her December 2008 surgery, the side of the nose of the obstruction, and  the severity of  the disability since her December 2008 surgery..  The VA examiner was also to opine whether the Veteran's headaches associated with her chronic rhinitis with sinusitis are distinguishable from her service-connected migraine headaches.  

The Veteran was afforded a VA examination in November 2013; the VA examiner stated that he did not review the Veteran's claims file but did review the  Computerized Patient Record System (CPRS).  The VA examiner indicated stated that he could not state the percentage of obstruction prior to the 2008 surgery because it was "already altered after surgery." He also stated that in the past 12 months, the Veteran had only two non-incapacitating episodes and no non-incapacitating episodes.  He also stated that the disability was not manifested by 50 percent obstruction or by complete obstruction.  Finally, he stated that if the Veteran has migraine headaches, it is not possible to differentiate the headaches that are due to sinusitis and the headaches that are not due to sinusitis. 

The Board finds that the November 2013 VA examiner  did not comply with the remand as he provided no  information pertaining to the extent of severity of the disability under consideration.  prior to the December 2008 surgery, including clarifying which side the Veteran had nasal obstruction and commenting on the private physician's description, and , did not discuss the Veteran's condition since December 2008 but only her condition in the past 12 months.  The Board notes that while the VA examiner cannot opine on the Veteran's condition prior to the December 2008 surgery based on current physical findings, he could have offered such opinion after a review the relevant records, including the private treatment records; however, the VA examiner stated that he did not review the claims file only the records in CPRS, which  does not include all of the relevant records.  Given the prior examiner's noncompliance with the remand directives, and because the current  record still does not include sufficient medical  information/findings to fully evaluate the disability under consideration, he Board finds that the Veteran undergo another examination, by an appropriate physician, to obtain such information and finding, based on s review all relevant records, including the private treatment reports.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in a denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the AOJ must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA medical records.   The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facilities all outstanding pertinent records of VA evaluation and/or treatment of the Veteran.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3)  (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).   The RO should specifically request that the Veteran furnish, or furnish appropriate authorization the RO to obtain, any pertinent outstanding, private records. 

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran's chronic rhinitis with sinusitis.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and her representative a letter requesting that she provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent outstanding, private records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician  at a VA medical facility, for evaluation of her chronic rhinitis with sinusitis.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting individual prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran, and review of all pertinent evidence, the examiner should render specific findings as to the characteristics of the Veteran's chronic rhinitis with sinusitis.  The physician should specifically state that he/she has examined the Veteran and reviewed the Veteran's private and VA treatment records, as well as, the previous VA examination reports.  The VA examiner must address the following in his/her report. 

A) For the period prior to the Veteran's December 2008 surgery, please identify the side(s) of any nasal obstruction, and determine, to the extent possible, whether the Veteran's private physician's  description of her nasal obstruction as severe (in October 2008 and November 2008) is indicative of 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.   
 
B) For the period since the Veteran's December 2008 surgery, please indicate whether there is any nasal obstruction, and, if so, whether there is 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  

C) For each period, please detail the number of incapacitating and non-incapacitating episodes of rhinitis, as well as the symptoms that accompanied the episodes.  

D) Also for each period, please indicate whether the Veteran's headaches associated with her service-connected chronic rhinitis with sinusitis separate/distinguishable from her service-connected migraine headaches.

All examination  findings, along with complete, clearly stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate),must be provided..

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the claim on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating  the claim for increase, apply the provisions of 38 C.F.R. § 3.655(b),                                                                            as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all that added to the record since the RO's last adjudication) and legal authority. 

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

